 In the Matter of RODGERS-WADE MANUFACTURING COMPANYandUNITED FURNITURE WORKERS OF AMERICA, CIOCase No. 10-R-1684.-Decided July 2, 19/6Mr. 0. B.Fisher,ofParis, Tex., forthe Company.Mr. W. E. Keeter,ofDallas, Tex., forthe CIO.Mr. Wilburn Middleton,of Houston,Tex., for the A. F. L.Mr. RobertJ. Freehling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Furniture Workers,ofAmerica, CIO, herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Rodgers-Wade Manufacturing Company, Paris, Texas,herein called the Company, the National Labor Relations Board, pro-vided for an appropriate hearing upon due notice before Joseph C.Wells, Trial Examiner.The hearing was held at Paris, Texas, onMay 9 and 10, 1946. The Company, the CIO, and Upholsterers' InternationalUnion of North America, A. F. L., herein called theA. F. L., appeared and participated.'All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TTIE BUSINESSOF THE COMPANYRodgers-Wade ManufacturingCompany isa partnership consistingof Bok Kimball, Mrs.J. F. Reeves,Mrs. Mamie Rodgers Baker, Mrs.IThe A. F L attended only the first day of the hearing Since no request was madefor an adjournment of the hearing, the Trial Examinei proceeded on the second day withonly the Company and the CIO presentWe note in this connection that the A F L doesnot contend that it was prejudiced b^ the action of the Trial Exanunei.69 N. L. R. B., No. 30.264 RODGERS-WADEMANUFACTURING COMPANY265Virginia Baker Williams, Mrs. W. C. Clark, Helen E. Clark, TexanaDavis, and Antonio Tavia Hernandez.The Company is engaged inthe manufacture and jobbing of furniture at its plant in Paris, Texas.During the 12 months preceding the hearing, the Company used rawmaterials valued in excess of $50,000, of which more than 20 percentrepresented shipments from outside the State of Texas.During thesame period, the Company manufactured and distributed finishedproducts valued in excess of $50,000, of which more than 20 percentrepresented shipments to customers outside the State.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDUnited Furniture Workers of America, affiliated with the Congressof Industrial Organizations, is a labor organization admitting to mem-bership employees of the Company.Upholsterers' International Union of North America, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.IIL THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of any of its employees until theCIO has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe CIO seeks a plant-wide unit of all production and maintenanceemployees of the Company, including watchmen and warehousemen,but excluding clerical and office employees, truck drivers, and super-visors.The A. F. L. agrees with the appropriateness of the unitsought by the CIO.The Company urges, however, that five separateunits are appropriate, consisting of: (1) lumber yard employees; (2)mill employees (including chair mill employees and watchmen) ; (3)assembling employees; (4) finishing employees; and (5) upholsteringemployees.In addition, it opposes the inclusion of warehousemen inany unit or units found appropriate by the Board, and would excludeemployees C. P. Norrell and Will Chance on the ground that they aresupervisors.Scope of unitThere has been no prior history of collective bargaining by theCompany.The Company is engaged principally in the manufacture 266DECISIONS OF NATIONALLABOR RELATIONS BOARD.Its entire plant, consisting of a lumberyard and five buildings,is located within a single fenced enclosure,except for the warehouse building, which appears to parallel one endof the enclosure.The plant is divided organizationally into depart-ments, which include the lumber yard, the mills,and the assembling,finishing,upholstering,and packing departments.Inasmuch as theCompany's manufacturing operation is a continuous process,an inte-grated functioning of all departments is required.In this connection,the record shows that each plant building houses employees of twoormore departments, and that employees are frequently inter-changed between departments. In addition, the Company's personnelpolicy, including the hiring and discharging of employees,is handledat the plant level; conditions of employment appear to be uniformthroughout the plant;and close over-all supervision is maintained bythe plant manager.The foregoing facts,therefore,indicate that aplant-wide unit of the Company is appropriate and we so find.2WarehousemenThe Company employs two warehousemen who are assigned to thewarehouse building where they handle products received by the Com-pany in its jobbing operations and load finished products manufac-tured by the Company. These employees also move merchandise tothe warehouse from the packing department, which is located in anadjoining building,and occasionally aid in the unloading of raw mate-rials at other sections of the plant.It is clear that the duties and inter-ests of the warehousemen are closely identified with those of the otherproduction and maintenance employees.Accordingly,we shallinclude warehousemen in the unit.C. P. NorrellC. P. Norrell is employed by the Companyas an upholsterer.Heishourly paid,receiving' 43 centsan hour, and is engaged almostentirely in the manuallabor involvedin upholstering chairs and rock-ers.Norrell is normally assisted in hiswork by oneother employeeand together they constitute"UpholsteringDepartmentNo. 2."Nor-rell is responsible for the instruction of his assistant and has, on infre-quent occasions,effectively recommended the transfer of an assistantwhom he considered undesirable.It is apparent that Norrell occupiesthe positionof a skilled mechanic or journeyman,and that his recom-mendationsdo not go beyondthose customarily made by every skilledcraftsman regarding his less skilledhelper.Underwell-establishedprinciplesof the Board,we are of theopinion that C.P. Norrell is not2SeeMatter of Longhorn Roofing Products, Inc ,67 N L R B 84, andMatter of Thomas-ton Cotton Mills, Griffin Division,et at.,66 N L. R. B. 731. RODGERS-WADEMANUFACTURING COMPANY267a supervisory employee and we shall,therefore,include him in theunit as a production employee.3Will ChanceWill Chance is employedby theCompany in the chair assemblydepartment.In addition to assembling chairs he normally supervisestwo of the employees in this department.Chance is hourly paid,receiving 50 cents an hour, and has effectively recommended the hiringof his subordinates.We are of the opinion that Will Chance is asupervisory employee within the Board's customary definition, andaccordingly,we shall exclude him from the unit as a supervisoryemployee.We find that all production and maintenance employees of theCompany, including watchmen4and warehousemen,but excludingclerical 6 and office employees, 'truck drivers,and all supervisoryemployees6with authority to hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectivelyrecommend such action,constitute a unit appropriate for the purposesOf collective bargainingwithin the meaning of Section 9(b) of the Act.1'.TILE DETERMIIN 1TION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard bySection 9(c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rulesand Regulations-Series 3,as amended, it isherebyJMatter of DuratTexas4'alphu) Company,53 N L R B 1387°The watchmen are neither armed nor uniformed, nor do they appear to be militarizedor deputized or to exercise monitorial duties.Included in this category is the shipping clerkThis position is presently occupied ona temporary basis by Bok Kimball, Jr , son of one of the partners. In any event, BokKimball, Jr , is also excludable by reason of his relationship to managementMatter ofCasper Louenatein, Inc,58 N L R B 15314At the second day of the hearing, the CIO and the Company agreed, and we find, thatthe following individuals aie supervisory employees within the Boaid's customary defini-tion and should be excluded from the unit temporary foreman I, C Hester. foremen TomNeal E L Ivey, J H. Bobo, J C Lentz, Sam Seas, C E Wright, R D Campbell, ClarenceKnkham and H. Langford 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rodgers-WadeManufacturing Company, Paris, Texas, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among employees in the unit found appropriate in Sectil>nIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desireto be represented by United Furniture Workers of America, 010,or by Upholsterers' International Union of North America, A. F. L.,for the purposes of collective bargaining, or by neither.